Citation Nr: 0840904	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right knee injury.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1986 to March 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted 
service connection for excision of plica of the right knee, 
rated 10 percent, effective March 6, 2001.  The matter was 
before the Board in July 2006 when it was remanded for 
further development.  


FINDING OF FACT

1.  Prior to August 19, 2003, the veteran's service connected 
right knee disability was best characterized as symptomatic 
removal of semilunar cartilage; dislocated semilunar 
cartilage, subluxation or instability, and arthritis were not 
shown.

2.  From August 19, 2003, the right knee disability has been 
manifested by X-ray confirmed arthritis with painful motion 
and slight subluxation; a compensable degree of extension or 
flexion limitation and/or more than slight subluxation or 
instability is not shown.  


CONCLUSION OF LAW

The veteran's service-connected right knee disability 
warrants initial "staged" ratings of 10 percent prior to 
August 19, 2003, and 20 percent (combined, based on a 
formulation of 10 percent for subluxation under Code 5257 and 
10 percent for arthritis with painful motion under Code 5003) 
from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 
5258, 5259, 5260, 5261 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for the knee disability and assigned a disability rating, 
statutory notice has served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A September 2003 statement of the 
case (SOC) provided the veteran notice of the criteria for 
rating knee disabilities, as well as further notice on the 
"downstream" issue of entitlement to an increased initial 
rating.  He has had ample opportunity to respond/supplement 
the record.  An April 2008 supplemental SOC (SSOC) 
readjudicated the matter after the appellant responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is 
not alleged that notice in this matter was less than 
adequate.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  The RO arranged for VA examinations in June 2001, 
August 2003, and November 2006.  VA's duty to assist the 
veteran is met.  Accordingly, the Board will address the 
merits of the claim.  

B.	Factual Background

Historically, the veteran experienced pain and swelling in 
his right knee during service.  In January 2001, he underwent 
diagnostic arthroscopy, with debridement of medial plica.  

On June 2001 VA examination, the veteran reported some pain, 
particularly when walking up and down stairs.  Range of 
motion of the right knee was from 0 to 100 degrees.  There 
was no suprapatellar crepitation.  Ligaments were described 
as intact, and Lachman's and McMurray's tests were negative.  
X-rays were interpreted as showing normal knees.  

On August 19, 2003 VA examination, the veteran reported knee 
pain, rated 7 out of 10 in severity.  There were no 
complaints of swelling or the knee giving way.  Range of 
motion was from 0 to 115 degrees, with moderate pain.  The 
examiner found tenderness about the medial and lateral aspect 
of the knee, slight crepitus with flexion, and no fluid or 
laxity.  X-rays revealed mild degenerative changes at the 
patellofemoral joint.  

On November 2006 VA examination, the veteran informed that he 
was not receiving treatment for his knee.  He did not use 
assistive devices to walk.  He reported that he had to move 
his leg if he sat too long, and the knee hurt too much to 
run.  He had flare-ups during bad weather, especially cold 
weather; sometimes they just happened and awoke up with the 
knee more painful than usual.  He avoided stairs whenever 
possible because he has more pain upon such activity.  He 
felt his knee cap hindered movement.  Regarding his 
occupation, he stated he could not squat to clean low areas.  
Upon examination, there was no swelling; the patella, and 
collateral, and cruciate ligaments were stable, and 
McMurray's sign was negative.  Range of motion was from 0 to 
130 degrees, with pain beginning at 90 degrees.  The examiner 
concluded that the veteran had an alignment problem of his 
patella because of lateral tilt and overhang on full 
extension, and that pain did have an effect of limiting knee 
motion.  There was no weakened movement, excess fatigability, 
or incoordination on movement.  The examiner noted that there 
was no additional range of motion loss due to pain on use 
during flare-ups, weakened movement, excess fatigability or 
incoordination, but that the veteran did have increased pain 
during a flare-up or when he sat too long or attempted to 
squat.  He opined that the pain limited functional ability 
during flare-ups and with repetitive use.  

C.	Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

The veteran's service-connected right knee disability, 
postoperative residuals of a right knee injury, may be rated 
under Codes 5258/5259 (for dislocated semilunar 
cartilage/symptomatic removal of semilunar cartilage) or, 
alternatively, under Codes 5257 (for knee disability 
manifested by recurrent subluxation or lateral instability), 
5010-5003 (for arthritis with less than compensable 
limitation of motion), 5260 (for limitation of flexion), 5261 
(for limitation of extension), or combinations of 5257 and 
5010 or 5257 and 5260 and/or 5261. [As the criteria under 
Codes 5258/5259 include restrictions of motion/instability, 
such Codes may not be combined with Code 5257 and/or those 
pertaining to limitation of motion.  See 38 C.F.R. § 4.14].  
Code 5256 (for ankylosis) does not apply, as such pathology 
is not shown.  

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability of a knee, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is not compensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for the major 
joint affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  (Flexion of the knee to 140 
degrees is considered full, and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.)   

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  Extension limited to 5 degrees warrants 
a noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Codes 5260.  5261.  In determining the degree of limitation 
of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
2004).  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

As the veteran's right knee disability is already rated 10 
percent, the focus is on those criteria that would provide 
for (at least) the next higher rating (20 percent).  

Here, the RO has not assigned "staged" ratings.  On review 
of the entire record, the Board finds that there are specific 
periods of time (prior to August 19, 2003 and from that date) 
when different and distinct levels of impairment/disability 
are shown, and that "staged" ratings are warranted.  Prior 
to August 19, 2003, there was no objective evidence of 
instability or subluxation of the right knee.  The June 2001 
VA examination found ligaments intact, and tests for 
instability negative.  There was no competent (medical) 
evidence of record to the contrary, that is, showing that the 
veteran did have right knee instability/subluxation.  
Consequently, a rating under Code 5257 was inappropriate.  
Furthermore, there was no evidence of arthritis (June 2001 VA 
X-rays revealed normal knees), and flexion was not shown to 
have been limited to less than 60 degrees or extension 
limited at more that 5 degrees, so as to warrant compensable 
ratings under Codes 5260, 5261.  Regarding the criteria in 
Codes 5258/5259, the right knee has already been assigned the 
10 percent maximum rating provided under Code 5259; and the 
June 2001 VA examination did not find dislocated semilunar 
cartilage with frequent episodes of locking or effusion into 
the joint.  Consequently, a 20 percent rating under Code 5258 
was not warranted.  

From August 19, 2003, however, the Board finds that slight 
subluxation and arthritis (substantiated by X-ray findings) 
with painful motion are shown, warranting separate 10 percent 
ratings under Codes 5257 and 5010-5003 (for a combined rating 
of 20 percent; See 38 C.F.R. § 4.25).  VA examination on that 
date found mild degenerative changes with moderate pain on 
motion (warranting 10 percent under Codes 5010-5003); and 
there was tenderness about the medial and lateral aspect of 
the knee and slight crepitus with flexion.  Subsequent 
(November 2006) VA examination substantiated that the 
symptoms noted in August 2003 reflected an alignment 
(tilt/overhang) problem (consistent with slight 
subluxation)(warranting a 10 percent rating under Code 5257).  

A combined rating in excess of 20 percent for right knee 
disability is not warranted from August 19, 2003 as more than 
slight subluxation/instability has not been shown, limitation 
of flexion or extension to a compensable level (under Codes 
5260, 5261) is not shown, and there is no evidence of 
ankylosis.  


ORDER

A "staged" increased combined rating of 20 percent (based 
on a formulation of 10 percent for subluxation under Code 
5257 and 10 percent for arthritis with painful motion under 
Codes 5010-5003) is granted for the veteran's service 
connected right knee disability, effective August 19, 2003, 
and subject to the regulations governing payment of monetary 
awards; a rating in excess of 10 percent prior to August 19, 
2003 and a rating in excess of 20 percent from that date are 
denied..  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


